Citation Nr: 1823362	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Veteran testified at a Video Conference Board hearing before the undersigned.  A copy of the transcript of that proceeding has been made a part of the record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Sleep apnea was not demonstrated while on active duty, and there is no competent evidence linking the disorder to service or any service connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated inservice, and it is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Sleep Apnea

The Veteran contends that he has sleep apnea secondary to his service connected bronchitis.  At the February 2016 Board hearing the appellant testified that while on active duty and during a wet and rainy field exercise he got sick, and was ultimately hospitalized for pneumonia.  He described progressively increasing problems with breathing and the onset of snoring at about the same time.  He stated that he did not know to seek treatment for sleep apnea until 2007 because he had never heard of the condition and did not know its symptoms.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disorder. 38 C.F.R. § 3.310(b).

In a March 1999 statement of record the Veteran reported waking up from sleeping gasping for air, and requiring an inhaler to recover from the episode.  He also reported using an inhaler five times a day.  

In March 2007 the Veteran filed a claim of entitlement to service connection for sleep apnea.  In April 2007, the Veteran underwent sleep studies, and was diagnosed with severe obstructive sleep apnea.  The Veteran has a current diagnosis of sleep apnea.  

In an April 2007 Board decision service connection was granted for chronic bronchitis.  Shortly thereafter and within the month of April 2007, the Veteran amended his claim for sleep apnea to include as secondary to bronchitis.

In support of his amended claim the Veteran's wife provided a chronology of his respiratory symptoms for their 30 year relationship including their 15 year marriage.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The appellant's spouse reported that at service entrance the Veteran's sleeping habits were normal, quiet and without snoring.  Prior to his separation she noticed a change in his sleeping habits to a kind of choking sound, which the Veteran did not realize he was making.  When brought to his attention, the Veteran noted that his roommates in the Army were saying the same thing.  She reported that over the years of their relationship the snoring got worse up through and including the time when he completed his sleep study in April 2007 and was diagnosed with severe obstructive sleep apnea.  

The Veteran attended a VA examination in July 2015.  The examining physician assistant reviewed the Veteran's medical records and performed an in-person examination of the Veteran.  The examination included an in-depth review and analysis of medical records from 1987 through 2015 which included the 2007 sleep study.  The Veteran reported falling asleep at a stop light while driving, and excessive fatigue and respiratory problems starting from his active duty pneumonia hospitalization to the present.  Treatment records reviewed as part of the examination included gradually increasing body mass indexes for the Veteran starting at 27 and a weight of 156 pounds upon separation, to 33 in 2001, to 36 in 2006 and finally 42.3 with a body weight of 244 pounds in November 2014.  

For the first part of the medical evaluation, the physician's assistant opined that it is more likely that the Veteran's obesity and upper airway crowded oropharynx (Mallampati Class IV palate) led to his obstructive sleep apnea, rather than his service connected bronchitis.  She also noted that the Veteran first reported sleep apnea symptoms in June 2005 that had been recurring for the preceding year (June 2004).  She indicated that during this time period, there was no evidence of significant worsening of the Veteran's service connected bronchitis that might suggest it contributed to the development of obstructive sleep apnea.

For the second part of the physical evaluation, the examiner determined that it was less likely than not that the Veteran's obstructive sleep apnea was permanently aggravated or worsened by the Veteran's service-connected bronchitis.  The examiner highlighted credible peer-reviewed medical references for the premise that there is a higher incidence of obstructive sleep apnea with chronic obstructive pulmonary disease, asthma or pulmonary fibrosis.  In analyzing the research on sleep apnea, the examiner stressed that while certain conditions or diseases may occur more frequently in obstructive sleep apnea patients, this does not establish a causal relationship between those conditions and sleep apnea. The literature that was cited also teaches that the most important risk factors for obstructive sleep apnea are obesity, increasing age, male gender, hypothyroidism and craniofacial or upper airways abnormalities.  The record reflects that the Veteran has four of the five risk factors.

The Board finds that the Veteran has a disability due to sleep apnea which was clinically manifested itself approximately 18 years after active service in 2007.  The Veteran has been service connected for bronchitis in 2007.  While the Board acknowledges that respiratory and pulmonary problems occur more frequently in patients with sleep apnea, the most probative competent evidence links sleep apnea to the appellant's weight gain of some 88 pounds, advancing age, gender and upper airway abnormalities, rather than his bronchitis.

In sum, the Board finds that the preponderance of the evidence does not show that the Veteran's sleep apnea was incurred in or is otherwise related to his military service.  Additionally, the competent medical evidence of record does not establish any link between the Veteran's current sleep apnea disability and his service connected bronchitis that might entitle him to service connection on a secondary basis.  Accordingly, entitlement to service connection for obstructive sleep apnea is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea to include as secondary to service connected disabilities is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


